UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-5117



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WEILY L. BOKEL, a/k/a Weily Liu,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.  Norman K. Moon, District
Judge. (CR-04-70018)


Submitted:   May 19, 2006                  Decided:   June 12, 2006


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Mark W. Claytor, Salem, Virginia, for Appellant. John L. Brownlee,
United States Attorney, Craig J. Jacobsen, Assistant United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Weily Bokel appeals the thirty-three month sentence she

received     after   she    was    convicted    by   a   jury   of   attempted

international parental kidnapping, 18 U.S.C.A. § 1204 (West 2000 &

Supp. 2005).     She asserts that the district court plainly erred

under United States v. Booker, 543 U.S. 220 (2005), and United

States v. Hughes, 401 F.3d 540 (4th Cir. 2005), in making a two-

level adjustment for obstruction of justice, see U.S. Sentencing

Guidelines Manual § 3C1.1 (2004), based on her perjured trial

testimony.     The government concedes error under Booker.               For the

reasons explained below, we vacate the sentence and remand for

resentencing.        We    grant   Bokel’s     motion    to   file   a    pro   se

supplemental brief, but conclude that her claims of ineffective

assistance are not properly raised on direct appeal.

           The district court determined at the sentencing hearing,

over Bokel’s objection, that she had obstructed justice by giving

perjured testimony at trial.         With the adjustment for obstruction

of justice, Bokel’s guideline range was 27-33 months.                The court

imposed a sentence of thirty-three months imprisonment.                  We agree

with Bokel and the government that Bokel’s sentence violated the

Sixth Amendment under Booker.        Based only on the facts found by the

jury and without the two-level adjustment for obstruction of

justice found applicable by the court over her objection, Bokel’s

offense level would have been 16.              Because she was in criminal


                                     - 2 -
history category I, her guideline range would have been 21-27

months.   Bokel’s sentence of thirty-three months thus exceeded the

maximum sentence permissible based on facts found by the jury.            We

conclude that Bokel has demonstrated plain error that warrants

correction.   See Hughes, 401 F.3d at 555-56.

           Bokel has submitted a pro se supplemental brief in which

she claims that her appointed attorney’s assistance has been

ineffective in several respects and that the district court erred

in refusing to appoint new counsel.            To succeed in a claim of

ineffective assistance on direct appeal, a defendant must show

conclusively from the face of the record that counsel provided

ineffective representation.     United States v. James, 337 F.3d 387,

391 (4th Cir. 2003); see also United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999) (providing standard and noting that

ineffective assistance of counsel claims generally should be raised

by motion under 28 U.S.C. § 2255 (2000)).          Here, the record does

not conclusively demonstrate that Bokel’s counsel was ineffective.

Therefore, her claims are not properly raised on direct appeal.

           Accordingly,   we   vacate    the   sentence   imposed   by   the

district court and remand for resentencing consistent with Booker.

We grant Bokel’s motion to file a pro se supplemental brief.             We

dispense with oral argument because the facts and legal contentions




                                 - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 4 -